McCLELLAN, C. J.
— The several rulings of the trial court on the admissibility of testimony, to which exceptions were reserved, are either so obviously free from error or lacking in prejudice to the appellant that we deem a discussion of them unnecessary to the conclusion that a reversal cannot be based upon them.
The first charge requested by the defendant — viz: “If the confession of the defendant as narrated by the wit*77nesses B. T. Taylor and W. H. Taylor were obtained from the defendant by a threat on their part or by a promise to release the defendant from the dart cell, if he was there confined, then yon cannot consider that evidence,” has been often adjudged bad by this court as in effect submitting to the jury the question of the admissibility of confessions. — Bob v. State, 32 Ala. 560; Matthews v. State, 55 Ala. 65; Redd v. State, 69 Ala. 255; Young et al. v. State, 68 Ala. 569; McCuff v. State, 88 Ala. 147.
The second charge refused to the defendant was properly refused on account of its argumentative character, if not for other reasons.
Affirmed.